Citation Nr: 1136519	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  08-11 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for residuals of a back injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to October 1954.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2010, the Veteran testified at a video conference hearing held before the undersigned Acting Veterans Law Judge. A copy of the transcript is of record.  

This case was previously before the Board in July 2010, at which time, the Board denied the claim on its merits. The Veteran appealed the Board's July 2010 decision to the United States Court of Appeals for Veterans Claims (Court). By order dated February 2011, the Court granted a Joint Motion for Remand, vacated the July 2010 Board decision, and remanded the case for compliance with the terms of the joint motion.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West Supp. 2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

Pursuant to the January 2011 Joint Motion for Remand, and upon preliminary review of the record with respect to the Veteran's claim on appeal, further development is required prior to final appellate review.

In the July 2010 decision, the Board determined that service connection was not warranted for residuals of a back injury based on the determination that there was no competent evidence establishing a nexus between the Veteran's current back disability and service.

In the January 2011 Joint Motion for Remand, the Court found that the Board failed to consider and discuss all "potentially applicable" provisions of law and regulation and to provide an adequate VA medical opinion. The parties found that the VA examiner in April 2007 did not provide an adequate rational for why the current back disability was not related to service. In addition, the parties determined that the Board failed to address whether the Veteran's medical training rendered him more competent than a lay person to opine; or to consider whether his military occupational specialty listed on his DD Form 214 is equivalent to the civilian occupation as a physician's assistant.

To ensure compliance with the Court's Order, additional development is necessary under the duty to assist.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Arrange for the Veteran's claims file, including a copy of this remand and the January 2011 Joint Motion for Remand, to be reviewed by the VA examiner who prepared the April 2007 VA examination report and May 2007 addendum to the April 2007 VA examination report (or a substitute if that examiner is unavailable) for the purpose of preparing an additional addendum to the examination report regarding the claimed residuals of a back injury. The examination report should reflect that such review has been accomplished.  

The examiner must opine whether the Veteran's current back disability is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) related to the Veteran's active service, to include treatment for chronic lumbosacral strain in May 1952. The examiner is asked to comment on the Veteran's lay statements of record and whether the Veteran's assignment in an allergy clinic in the naval hospital noted on the DD Form 214 is considered to be equivalent to the civilian occupation as a physician's assistant. A complete rationale for any opinion should be provided. If the examiner concludes that an opinion cannot be offered without engaging in speculation then he/she should indicate this and explain the reason why an opinion would be speculative.

2. Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2009).



